 1      WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                             No. CR-19-50019-PHX-JZB
10                          Plaintiff,                   ORDER
11 v.
12 Taylor Shawn Savage,
                     Defendant.
13
14
               The defendant appeared in court with counsel. The defendant's probable cause
15
        hearing was waived and the detention hearing was held on the record including a proffer
16
        by defense counsel. The Court finds probable cause to believe the defendant violated the
17
        terms of his supervised probation as alleged in the petition. The Court further finds,
18
        pursuant to Rule 32.1(a)(6), that defendant has failed to show by clear and convincing
19
        evidence that he is not a flight risk or a danger.
20
               IT IS HEREBY ORDERED that the defendant shall be bound over for further
21
        proceedings on the petition to revoke his supervised probation.
22
               IT IS FURTHER ORDERED that the defendant is detained as flight risk and danger,
23
        pending further revocation proceedings.
24
                Dated this 22nd day of March, 2019.
25
26
27
28
